HOBSON, J.,
concurring in order granting motion to strike and concurring specially in opinion by DREW, J.
I agree that the motion to strike should be granted because, in my opinion, the petition does not constitute a sufficient basis for the relief that petitioners seek. However, I would direct the Board with reference to the March, 1958, examination, by sua sponte order, to pass each applicant who made a grade of 65 or over, for the reasons set forth in the opinion prepared by Mr. Justice DREW.